Citation Nr: 0019062	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

A disability pension is payable to a veteran who served for 
ninety (90) days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 5121(a) (West 1991).

In the instant case, the evidence of record discloses that, 
in March 1998, the veteran was admitted to a VA Medical 
Center (VAMC) for treatment of drug dependence.  In April 
1998, she was transferred to a VA domiciliary.  She underwent 
bilateral bunionectomies in September 1998 and, while she was 
in the domiciliary, was also treated for asthmatic 
bronchitis, right knee pain, and low back pain.  She worked 
in the library of the VAMC, and then began working as a home 
health care aide, but had to give up that position in 
November 1998 due to continuing foot problems.  In January 
1999, she began working in a clerical position at a bank, 
which was supposed to be a temporary position.  She left the 
domiciliary in April 1999.

In April 1999, she was working at a hotel, but later left 
that position.  At a VA domiciliary aftercare visit in July 
1999, the veteran indicated that she was working full-time 
and living in a halfway house; the nature of her job and her 
compensation were not noted; she stated that she was seeking 
her own apartment.  

In April 1999, the RO wrote to the veteran at the VA 
domiciliary and requested that she provide information about 
her employment and income; that letter was returned by the 
Postal Service marked "No Longer at VAMC."  The VAMC provided 
the RO with an address for the veteran, which was 765 
Greenwood, Cincinnati, Ohio 45229.  The RO's request for 
employment and income information was remailed to that 
address in September 1999, but was returned by the postal 
service marked "Attempted, Not Known."  However, a 
Supplemental Statement of the Case was mailed to the veteran 
at that address in December 1999, and was not returned by the 
Postal Service by the time the RO transferred the veteran's 
claims file to the Board in May 2000.  

Based on the information currently available, the Board is 
not able to determine whether the veteran has been is 
engaging in work which should be considered more than 
marginal employment.  Additional information concerning her 
employment status and medical condition is required prior to 
a final disposition of the appeal on the issue of entitlement 
to nonservice-connected pension benefits.  Accordingly, this 
case is REMANDED to the RO for the following:

1.  The RO should attempt, by means of a 
field investigation, if deemed necessary, 
to locate the veteran's current 
whereabouts.  If she is found, the RO 
should then request that she complete VA 
Form 21-527, Income-Net Worth and 
Employment Statement.  

2.  The RO should then schedule the 
veteran for general medical and 
psychiatric examinations.  The claims 
file should be made available to the 
examiners for review.  The general 
medical examiner should determine the 
nature and extent of any current 
respiratory, orthopedic, or other 
physical disorders which the veteran may 
have, and offer an opinion as to the 
effect of any such disorders on her 
ability to function in the workplace.  
The psychiatric examiner should diagnose 
any current disorders and offer an 
opinion as to the effect of the 
disorder(s) on the veteran's ability to 
function in the workplace.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for a 
permanent and total evaluation for pension purposes may now 
be granted.  If the decision remains adverse to the veteran, 
she and her representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
employment and medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until she 
is further notified.  The appellant has the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



